DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/26/2021 is being acknowledged and considered by the examiner.

REJECTIONS BASED UPON PRIOR ARTS
Statutory Basis
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The Rejections
Claims 1-2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Umeda (U.S. Pat. App. Pub. No. 2018/0090337).
Umeda discloses, as seen in Figures 25-28, a semiconductor device having

    PNG
    media_image1.png
    161
    256
    media_image1.png
    Greyscale

(1) a substrate (SUB); and 
a material layer disposed on the substrate (SUB), the material layer comprising a plurality of first patterns (OH1), a plurality of second patterns (OH1/OH2) and a plurality of third patterns (PSF1/PSF3), the first patterns (OH1) and the second patterns (OH1/OH2) being parallel and separately arranged in an array arrangement, the second patterns (OH1/OH2) being disposed at two opposite sides of the first patterns (OH1), the third patterns (PSF1/PSF3) being parallel and separately disposed at another two opposite of the first patterns (OH1), wherein a dimension of each of the third patterns (PSF1/PSF3) is greater than that of each of the first patterns (OH1) (see Figures 25-28); 
(2) wherein a dimension of each of the second patterns (OH1/OH2) is smaller than that of each first pattern (OH1) (see Figures 25-28).



 

Claims 1-2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim (KR10-2010-0007387).
Kim discloses, as shown in Figures 5a-6d, a semiconductor device with

    PNG
    media_image2.png
    261
    312
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    126
    311
    media_image3.png
    Greyscale

(1) a substrate (410); and 
a material layer disposed on the substrate (410), the material layer comprising a plurality of first patterns (A), a plurality of second patterns (d1/d2) and a plurality of third patterns (B/C), the first patterns (A) and the second patterns (d1/d2) being parallel and separately arranged in an array arrangement, the second patterns (d1/d2) being disposed at two opposite sides of the first patterns (A), the third patterns (B/C) being parallel and separately disposed at another two opposite of the first patterns (A), wherein a dimension of each of the third patterns (B/C) is greater than that of each of the first patterns (A) (see Figures 4b-6d); 
(2) wherein a dimension of each of the second patterns (d1/d2) is smaller than that of each first pattern (A) (see Figures 4b-6d). 

Allowable Subject Matter
Claims 3-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUONG A LUU whose telephone number is (571)272-1902. The examiner can normally be reached M - F 7-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on 571-272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHUONG A LUU/Primary Examiner, Art Unit 2898                                                                                                                                                                                                        November 02, 2022